SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

54
KA 12-01614
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

PETER J. HARRIS, DEFENDANT-APPELLANT.


TIMOTHY J. BRENNAN, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CARL J. ROSENKRANZ OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered December 8, 2011. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a weapon in
the third degree, criminal mischief in the third degree, menacing in
the second degree and harassment in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of, inter alia, criminal possession of a weapon in
the third degree (Penal Law § 265.02 [1]) and criminal mischief in the
third degree (§ 145.05 [2]). Viewing the evidence in light of the
elements of the crime of criminal possession of a weapon in the third
degree as charged to the jury (see People v Danielson, 9 NY3d 342,
349), we conclude that the verdict convicting defendant of that crime
is not against the weight of the evidence (see generally People v
Bleakley, 69 NY2d 490, 495). Contrary to defendant’s further
contention, the evidence is legally sufficient to support the
conviction of criminal mischief in the third degree (see generally
id.). Finally, the sentence is not unduly harsh or severe.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court